DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 30 June 2020. Claim(s) 1-20 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 27 August 2021 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 6 is/are objected to because of the following informalities:  
(A) At lines 5-6: “the convex mating surface a second aperture formed the inboard race” is suggested to be ---the convex mating surface and a second aperture is formed in the inboard race---. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	

Claim(s) 1, 5-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 9,623,966 to Van der Westhuizen (hereinafter “WESTHUIZEN”).

(A) Regarding Claim 1:
		WESTHUIZEN discloses:
An inboard bearing assembly (Figs. 3-4) comprising:
a fitting comprising:
a plate (78) with a convex mating surface and a first aperture formed through the plate for receiving a blade root of a rotor blade (see annotated Fig. 4 below); and
a flange extending from the plate and comprising a pitch arm (80); and
a race (87) comprising a second aperture formed through the race and a concave mating surface that receives the convex mating surface of the plate (see annotated Fig. 4 below).

    PNG
    media_image1.png
    688
    817
    media_image1.png
    Greyscale

	(B) Regarding Claim 5:
		WESTHUIZEN further discloses:
The pitch arm (80, Fig. 3) comprises a third aperture, the third aperture comprising an axis that is offset from an axis of the first aperture.

(C) Regarding Claim 6:
		WESTHUIZEN further discloses:
A bearing system for a rotor system, the bearing system comprising:
an inboard bearing assembly (Figs. 3-4) comprising:

an inboard race (87) comprising a concave mating surface configured to receive the convex mating surface, wherein a second aperture is formed the inboard race (see annotated Fig. 4 above); and
an outboard bearing assembly (74b) comprising an outboard fitting (i.e. the portion of the bearing assembly mated to the sleeve 72) having an aperture formed therethrough for receiving the blade root of the rotor blade.

(D) Regarding Claim 7:
		WESTHUIZEN further discloses:
The outboard fitting comprises a lip (see annotated Fig. 4 below) that extends radially outward from the outboard fitting.

    PNG
    media_image2.png
    431
    522
    media_image2.png
    Greyscale


(E) Regarding Claim 8:
		WESTHUIZEN further discloses:
The plate comprises a flange (Fig. 3, supporting element 80) extending from the plate.

(F) Regarding Claim 10:
		WESTHUIZEN further discloses:
The flange comprises a pitch arm (80, Fig. 3).

(G) Regarding Claim 11:
		WESTHUIZEN further discloses:
.



Claim(s) 1, 3, 5-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 3,652,185 to Cresap et al. (hereinafter “CRESAP”).

(A) Regarding Claim 1:
	CRESAP discloses:
An inboard bearing assembly (Fig. 1) comprising:
a fitting comprising:
a plate (24) with a convex mating surface (58, Fig. 4) and a first aperture (fixed connection 26) formed through the plate for receiving a blade root of a rotor blade (18); and
a flange extending from the plate and comprising a pitch arm (32); and
a race (56) comprising a second aperture formed through the race and a concave mating surface (50/52) that receives the convex mating surface of the plate.

	(B) Regarding Claim 3:
		CRESAP further discloses:
The convex and concave mating surfaces are conical (Figs. 4 and 6).

(C) Regarding Claim 5:

The pitch arm (32, Fig. 1) comprises a third aperture, the third aperture (to accommodate element 33) comprising an axis that is offset from an axis of the first aperture.

(D) Regarding Claim 6:
		CRESAP further discloses:
A bearing system for a rotor system, the bearing system comprising:
an inboard bearing assembly (28, Fig. 1) comprising:
an inboard fitting comprising a plate (24) with a convex mating surface (58, Fig. 4) and a first aperture formed through the plate (at fixed connection 26) for receiving a blade root of a rotor blade (18); and
an inboard race (56) comprising a concave mating surface (50/52) configured to receive the convex mating surface, wherein a second aperture is formed the inboard race; and
an outboard bearing assembly (30) comprising an outboard fitting (24) having an aperture formed therethrough for receiving the blade root of the rotor blade.

(E) Regarding Claim 7:
		CRESAP further discloses:
The outboard fitting comprises a lip (24a, Fig. 1) that extends radially outward from the outboard fitting.


		CRESAP further discloses:
The plate comprises a flange (32, Fig. 1) extending from the plate.

(G) Regarding Claim 10:
		CRESAP further discloses:
The flange comprises a pitch arm (32, Fig. 1).

(H) Regarding Claim 11:
		CRESAP further discloses:
The pitch arm comprises a third aperture (to accommodate the element 33 Fig. 1), the third aperture comprising a central axis that is offset from a central axis of the first aperture.



Claim(s) 13-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2,442,147 to Carvalho (hereinafter “CARVALHO”).

(A) Regarding Claim 13:
	CARVALHO discloses:
A rotor system comprising:
a yoke (Fig. 1) comprising an arm extending radially outward;

a rotor blade (Fig. 1, shown in phantom) comprising a blade root that extends through the arm of the yoke;
an inboard bearing assembly that couples the rotor blade to the crosshead and comprising:
an inboard fitting comprising:
a plate (16, Fig. 3) with a convex mating surface to support bearing 20) and a first aperture formed through the plate for receiving the blade root; and
a pitch arm (18P, Fig. 2) coupled to the plate and comprising a second aperture having a central axis that is offset from a central axis of the first aperture.

	(B) Regarding Claim 14:
		CARVALHO further discloses:
The rotor system further comprises an outboard bearing assembly comprising an outboard fitting (to support bearing 22, Fig. 3) having an aperture formed therethrough for receiving the blade root of the rotor blade.

(C) Regarding Claim 15:
		CARVALHO further discloses:


(D) Regarding Claim 16:
		CARVALHO further discloses:
The outboard assembly further comprises a race (supporting the ball bearings 22, Fig. 3) that is seated in a bore of the arm (16).

(E) Regarding Claim 17:
		CARVALHO further discloses:
The convex and concave mating surfaces are spherical (i.e. the mating surfaces are spherical to accommodate the ball bearing 20).

(F) Regarding Claim 19:
		CARVALHO further discloses:
The pitch arm (18P, Fig. 2) is coupled to the crosshead (note shown in Fig. 1, but inherently disclosed by the multiple pitch arms extending toward the center of the rotor system that need to be mated together).

(G) Regarding Claim 20:
		CARVALHO further discloses:
Axial displacement of the crosshead (note shown in Fig. 1, but inherently disclosed by the multiple pitch arms extending toward the center of the rotor system that need to be mated together) changes a pitch of the rotor blade (i.e. 


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 3,637,321 teaches a rotor assembly with pitch arms connected to a crosshead (Fig. 3). US 6,287,076 teaches a rotor blade root attachment with spherical bearing, wherein the bearing is received within the blade root and the pitch arm extends from the blade root. US 3,556,673 teaches rotor blade mounting with a conical bearing. US 3,026,942 teaches rotor blade root attachment via a spindle with pitch arm, wherein the spindle mates with roller bearings. US 4,299,538 and US 6,113,352 teach blade attachment with spherical bearing. 


Allowable Subject Matter
Claim(s) is/are 2, 4, 9, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 2 and 12:
Claim(s) 2 and 12 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “mating surfaces are spherical” which, in combination 

(B) Regarding Claim(s) 4 and 9:
Claim(s) 4 and 9is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “each ear of the pair of ears comprising an aperture” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, the cited art teaches only a pitch arm extending from the plate. 

(C) Regarding Claim(s) 18:
Claim(s) 18 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “mating surfaces are conical” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, the cited references teach spherical mating surfaces and though conical mating surfaces are known in the art, the combination with other features of the claims, e.g. a plate with convex mating surface and pitch arm coupled to the plate with the inboard bearing assembly coupled to the crosshead, are not obvious to modify to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745